DETAILED ACTION
	This office action is in response to the filing of the Applicant Election on 5/19/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “a first end of the suspended region of the suspended region directly connect to the substrate and a second end of the suspended region no directly connect to the substrate” of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 - 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 6, the claim includes that “a first end of the suspended region of the suspended region directly connect to the substrate and a second end of the suspended region no directly connect to the substrate”.  It is believed the claim is referring to Figure 2 where one end A of the interconnection structure 200 is anchored to the substrate 100 and a free end F is not connected to the substrate.  As shown in Figure 2, layer 110 prevents both A and F from directly connecting to the substrate 100.  Claims 7 - 8 depend on claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 4 and 10 - 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2017/0115322).
	Regarding claim 1, Li et al. teaches a micro-electromechanical system device comprising (Figure 1): a substrate 28, comprising a first surface 32 and a second surface 38 opposite to the first surface; a cavity 34 disposed in the substrate 28, extending between the first surface 32 and the second surface 38; an interconnection structure 85/87/89 disposed on the first surface 32 of the substrate 28, over the cavity 34; and a proof mass 80 disposed on the interconnection structure, wherein the proof mass 80 is partially suspended over the interconnection structure.
	Regarding claim 2, Li et al. teaches that the proof mass 80 further comprises a base layer 68 and a mass layer 80, the base layer 68 is directly disposed on the interconnection structure 85/87/89, and the mass layer 80 is disposed on the base layer 68.
	Regarding claim 3, Li et al. teaches one end of the mass layer 80 (portion at 76) is disposed on the base layer 68, and another end of the mass layer 80 is suspended over the interconnection structure 85/87/89.
	Regarding claim 4, Li et al. teaches the mass layer further comprises a protrusion surrounding a sidewall of the base layer 68 (protrusion is enveloped by 68).
	Regarding claim 10, Li et al. teaches that the cavity 34 has a thickness the same as a thickness of the substrate 28.
	Regarding claim 11, Li et al. teaches that at least one end of the proof mass 80 is suspended over the interconnection structure 85/87/89.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0115322) in view of McNeil et al. (US 2011/0126632).
Regarding claim 9, Li et al. does not show that an oxide layer is disposed between the interconnection structure and the substrate.  McNeil et al. shows that an oxide layer 72 is placed on a substrate 22 prior to other layers.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li et al. by including an oxide layer between the interconnection structure and the substrate since doing so would electrically isolate the interconnection structure from the bulk of the substrate.  Also including the oxide layer would function as an etch stop layer during the formation of the cavity into the substrate.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither anticipates nor renders obvious the subject matter of claim 5.  Regarding claim 5, Li et al. shows that layer 68 envelopes the protrusion, thus Li et al. cannot teach that the protrusion surrounds the sidewall of the base layer (as in claim 4) and directly contacts the interconnection structure.  Regarding claim 6, the claim refers to the interconnection structure 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        


/SHAHED AHMED/Primary Examiner, Art Unit 2813